Exhibit 23 Consent of Independent Registered Public Accounting Firm Audit Committee, Board of Directors and Stockholders Great Southern Bancorp, Inc. Springfield, Missouri We consent to the incorporation by reference in Registration Statements on Form S-3 (Nos. 333-156551 and 333-159840) and Form S-8 (Nos. 333-104930 and 333-106190) of our report dated March 4, 2011, on our audits of the consolidated financial statements included in the Annual Report on Form 10-K of Great Southern Bancorp, Inc. as of December 31, 2010 and 2009, and for the years ended December31, 2010, 2009 and 2008.We also consent to the incorporation by reference of our report dated March 4, 2011, on our audit of the internal control over financial reporting of Great Southern Bancorp, Inc. as of December31, 2010, which report is included in the Annual Report on Form 10-K. /s/BKD, LLP Springfield, Missouri March 4, 2011
